DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 05/11/2020 and -5/13/2020 and reviewed by the Examiner.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 11 recites the limitation(s) of estimating a total travel time for a vehicle between an inside location in a multilevel structure and an outside location, wherein the estimated total travel time includes a sum of an estimated travel time between a specified point at the multilevel structure and the outside location and estimated travel times for each level of the multilevel structure between a level of the inside location and the specified can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at different data of estimated travel times could sum the data for estimation of a total travel time. The mere nominal recitation in claim 1 that the various steps are being executed by a computer does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application. Claim 1 recite the additional limitation(s) of a system including a computer, the computer programmed to execute the steps of the claim. These additional limitations are recited at a high level 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the estimating step(s) are performed using anything other than conventional computer components.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 2-10 and 12-20further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US20140114562) Aggarwal et al (US20170099571).
With respect to claim 1, Zhou teaches a system including a computer, the computer programmed to (see at least [0028]): estimate a total travel time for a vehicle between an inside location in a multilevel structure and an outside location (see at least [0049-0054], [0057], [0153], [0259-0260], and [0284], Zhou teaches estimating aa total travel time for a vehicle by integrating parking lot, Zhou further that the integrated parking lot is a parking structure and could be a starting point or a destination point and thus the travel time estimation is calculated between a starting point to a destination lot or a starting lot to a destination. As such, Zhou teaches estimating a total travel time for a vehicle between an inside location in a multilevel structure and an outside location.), wherein the estimated total travel time includes the sum of time required to traverse each segment of the route starting from a specified point to the outside location (see at least [0259-0260], Zhou teaches the estimated total travel time to be the sum of time required to traverse each segment of the route starting from the specified point (starting lot point) to a destination.). 
However, Zhou do not specifically teach wherein the estimated total travel time includes a sum of an estimated travel time between a specified point at the multilevel structure and the outside location and estimated travel times for each level of the multilevel structure between a level of the inside location and the specified point. Aggarwal et al teaches wherein the estimated total travel time includes a sum of an estimated travel time between a specified point at the multilevel structure and the outside location and estimated travel times for each level of the multilevel structure between a level of the inside location and the specified point (see at least [0015], [0020], [0049-0052], [0057], and [0075], Bhattiprolu teaches estimating (calculating) a total travel time which include indoor traveled time (travel time from a vehicle current location, i.e. parking level to a location of LCom-enabled solid state luminaire (specified point)) and outdoor travel time (outside location to the LCom-enabled solid state luminaire).). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou navigation system integrating parking lots to incorporate the teachings of Aggarwal et al wherein the estimated total travel time includes a sum of an estimated travel time between a specified point at the 
With respect to claim 2, Zhou do not specifically tech wherein the estimated total travel time further includes an estimated transition time one of into and out of the multilevel structure. Aggarwal et al teaches wherein the estimated total travel time further includes an estimated transition time one of into and out of the multilevel structure (see at least [0020], [0047], and [0050-0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou navigation system integrating parking lots to incorporate the teachings of Aggarwal et al wherein the estimated total travel time further includes an estimated transition time one of into and out of the multilevel structure. This would be done to improve vehicle navigation and increasing the accuracy of estimating the travel time of a trip to a destination by incorporating indoor (parking structure) driving time and outdoor travel time (see Aggarwal et al para 0017-0018). 
With respect to claim 3, Zhou teaches wherein the computer is programmed to calculate the estimated travel times for each level based on turnover data for the multilevel structure (see at least [0064], [0170], and [0259-0260]).
With respect to claim 4, Zhou teaches wherein the computer is programmed to calculate the estimated travel times for each level based on turnover data for each level (see at least [0046], [0064], [0170], and [0259-0260]).
With respect to claim 5, Zhou teaches wherein the computer is programmed to calculate the estimated travel times for each level based on historical average travel times for the levels (see at least [0046], [0064], [0170], and [0259-0260]).
With respect to claim 6, Zhou teaches wherein the historical average travel times are based on a current date and time (see at least [0046], [0064], [0170], and [0259-0260]). 
With respect to claim 7, Zhou teaches wherein the historical average travel times are based on whether a special event is occurring (see at least [0061] and [00268]).
With respect to claim 9, Zhou teaches wherein the computer is programmed to calculate the estimated travel times for each level based on one of population density and average traffic delay times of an area including the multilevel structure (see at least [0064-0065], [0257-0260], and [0267-0268], Zhou teaches calculating route travel time by adding each segment (level) travel time to a destination lot.). 
With respect to claims 11-17 and 19, please see the rejection above with respect to claims 1-7 and 9 which are commensurate in scope with claims 11-17 and 19, with claims 1-7 and 9 being drawn to a system and claims 11-17 and 19 being drawn to a corresponding method. 

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US20140114562) Aggarwal et al (US20170099571) in view of Wynter et al (US20100063715).
With respect to claim 8, Zhou as modified by Aggarwal et al do not specifically teach wherein the computer is programmed to calculate the estimated travel times for each level based on historical average travel times for the levels upon determining that turnover data for the multilevel structure is unavailable. Wynter et al teaches wherein the computer is programmed to calculate the estimated travel times for each level based on historical average travel times for the levels upon determining that turnover data for the multilevel structure is unavailable (see at least [0009], [0013], [0020], [0034], and [0124], Wynter teaches determining travel times for each segment of the road when real time data is unavailable by utilizing historical data of each link (segment)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou navigation system integrating parking lots as modified by Aggarwal et al to incorporate the teachings of Wynter et al wherein the computer is programmed to calculate the estimated travel times for each level based on historical average travel times for the levels upon determining that turnover data for the multilevel structure is unavailable. This would be done to continue computing for the best path to a destination when real time data is not available, thus improving navigation of the vehicle to a desired destination (see Wynter para 0003 and 0015).
With respect to claim 10, Zhou as modified by Aggarwal do not specifically teach wherein the computer is programmed to calculate the estimated travel times for each level based on one of population density and average traffic delay times of an area including the multilevel structure upon determining that one of turnover data for the multilevel structure and historical average travel times for the levels is unavailable. Wynter teaches wherein the computer is programmed to calculate the estimated travel times for each level based on one of population density and average traffic delay times of an area including the multilevel structure upon determining that one of turnover data for the multilevel structure and historical average travel times for the levels is unavailable (see at least [0009] and [0138], Wynter et al teaches utilizing historical data when probe vehicle and/or real time data is missing. Wynter also teaches a scenario when real time data is available which implies that historical or other data is not needed to estimate future travel times.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhou navigation system integrating parking lots as modified by Aggarwal et al to incorporate the teachings of Wynter et al wherein the computer is programmed to calculate the estimated travel times for each level based on one of population density and average traffic delay times of an area including the multilevel structure upon determining that one of turnover data for the multilevel structure and historical average travel times for the levels is unavailable. This would be done to continue computing for the best path to a destination when real time data is not available, thus improving navigation of the vehicle to a desired destination (see Wynter para 0003 and 0015).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/A.A.K./           Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667